DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/2021.

Response to Arguments
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 6/21/2022 and 8/4/2022 will be addressed below to the extent they apply to the current rejections.
Applicant traverses the species elections and argues that a reasonable number of species can be examined without burden to the Examiner.
This is not persuasive as search burden is not a necessary criteria to consider when restriction 371 applications.  The restriction requirement is made final.

Applicant remarks that the instant invention is superior as it unexpectedly results in excellent humidity resistance.  In contrast, Ivanova is directed to composition to manage hair spread and flyaways and its compositions are not required to be alcohol free, but teaches a skilled artisan to use up to 98% alcohol.  
This is not persuasive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Regarding Ivanova and its teaching of alcohol, Ivanova teaches this to be an optional component, thus it is not necessary for use and teaches “when present the solvent… in amounts ranging from 30-98%...”  The phrase “when present” clearly indicates it need not be present.  Furthermore, the Examiner references the Brown reference which teaches the benefit of formulating compositions which are preferably free of alcohol as the use of alcohol can leave hair feeling dry and brittle and some alcohols may cause an allergic response in some used, thus providing sufficient motivation to formulate the composition to be free of alcohol.
Applicant also directed the Examiner to the data presented in the application as originally filed.
Regarding the unexpected results presented in the specification.  An applicant bears the burden of proving unexpectedly good results. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  When unexpected results are used as evidence of non-obviousness, the results must be shown to be unexpected compared with the closest prior art. In re Baxter Travenol Labs, 952 F.2d 388, 392, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196, (Fed. Cir. 1984).   Here, applicants have failed to provide a side by side analysis between the claimed invention and the closest prior art, Ivanova who teaches PSA to be a required component and none of the comparative examples comprise PSA.  Furthermore, it is noted that Applicants bear the burden of explaining any proferred data.  
Applicant argues that Bentley is directed to rinse off hair compositions and it’s not obvious to select a PSA from a long list of materials for use in wash-off composition formulated for hair styling and use these in a leave on compositions.  Applicant also directed the Examiner to the data presented in the application as originally filed.
This is not persuasive.  While Bentley teaches wash off compositions, both Ivanova and Bentley teach hair compositions that provide styling benefits which comprise as main components water born acrylic PSAs, furthermore, both Ivanova and Bentley teaches many of the same PSAs, thus the PSAs of Ivanova and Bentley are clearly art recognized equivalent PSA and given that both  Ivanova and Bentley teaches many of the same PSAs, there is no evidence that the PSAs (including Acudyne MD-5600) of Bentley would not work in the leave in formulation of Ivanova.
Applicant remarks the Brown reference does not cite the deficiencies of the above references and does not teach the claims PSA, water and alcohol amounts.
This is not persuasive for the reasons discussed above and Brown is cited to make obvious a homogeneous mixture of styling polymer and propellant and the exclusion of alcohol.  Brown is not required to make obvious the remaining claimed structure as the rejection is based on obviousness and not anticipation.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-11 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “having not less than 40% to not more than 57% by weight water and not more than 2% by weight of the and the base composition comprises less than 2% by weight alcohol…”  It is unclear from the claim what ingredient/components are present in amounts of “not more than 2%”.  For purpose of examination the claim will be read as reciting “having not less than 40% to not more than 57% by weight water and the base composition comprises less than 2% by weight alcohol…” 
Claims 16-23 recites the limitation "the composition" in reference to a composition as discussed in claim 1, however, claim 1 mentions both “a base composition” and a “hair styling composition” and it’s unclear what composition is being referred to in instant claims 16-23.  For purpose of examination, the claims 16-23 will be examined as referring back to the hair styling composition.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-11 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanova (US 2010/0284941), Bentley (WO 2016/113316) and Brown (US 2015/0004200). Brown is cited on the 12/1/2021 IDS.
Ivanova discloses a hair treatment composition (reading on hair styling composition) comprising an acrylic pressure sensitive adhesive (PSA) (Abs).  
Regarding claims 4 and 14: The hair composition is taught to comprise a hair styling polymer which can be used in amounts ranging from 0.1-10 wt.% and can be anionic [0015-0016].
Ivanova teaches the hair treatment composition to comprise water as a carrier for the PSAs, it may additionally be a carrier or solvent for other components.  Water can be used in amounts ranging from 50-95%wt [0021], reading on hair styling composition having “not less than 40% to not more than 57% water.”
Regarding claims 1II, 5 and 17: Ivanova teaches the composition to preferably be formulated as an aerosol [0060] and teaches these aerosols to comprise propellants which can be any liquefiable gas conventionally used such as dimethyl ether [0062], the propellants are taught to be used in aerosols in amounts ranging from 30-98% [0063].  As the compositions are taught to comprise water and have aerosols, this reads on water-based aerosol.
Regarding 20-21: Ivanova teaches the acrylic PSA to random copolymers comprising an acrylic group having a side-chain with at least 4 carbons (e.g. n-butyl acrylate or 2-ethylhexyl acrylate) and having a low glass transition temperature Tg, a short side-chain acrylic such as methyl acrylate to adjust the Tg, and acrylic acid to improve adhesion and optimize elongational properties [0010], these can be used in amounts ranging from 0.01-10%wt [0014]. Suitable PSAs for use include water-born acrylic PSAs such as Dow Corning (DC) PA-0560, DC PA-0580, DC MG-0560, DC MG-0580 and NACOR 38-088A [0012].
Claims 1(a), 1(b) and 11 recite the amounts of water and/or PSA based on the weight of the base composition.  It is noted that the instant claims are directed to a hair styling composition wherein the base composition (PSA+water) is mixed with styling polymer and liquid propellant, wherein the final hair styling composition has water present in amounts ranging from 40-57%.  The instant claims require the base composition to have specific amounts of water and PSA, however, the patentability of a products rests in its final structure and once the base composition, the styling polymer, the propellant and other possible ingredients are mixed, as comprising language allows the inclusion of more water, pigments, etc., together it’s impossible to know much of the composition came from the base composition and how much came from the components outside of the base composition.  As the prior art makes obvious the final amounts of water and teaches amounts of PSA that fall within the claimed ranges, the entire amount of PSA can be said to be present in the “base composition,” thus reading on the instant claim.
In the alternative, the prior art makes obvious a composition having 50-95% water, 30-98% propellant, 0.1-10% hair styling polymer and 0.01-10% PSA.  Assuming all the water and PSA present in the composition make up base composition, the water can be calculated to make up 50.01-99.98% of the base composition and PSA makes up 0.01-20% of the base composition, both of which overlap with the instantly claimed ranges.
Regarding claims 16 and 18-19: Ivanova teaches that a variety of non-essential optional components can be added which include coloring agents such as any of the FD&C or D&C dyes (reading on pigments), perfume oils [0068] and teaches that surfactants can be added [0017].
	However, Ivanova does not teach the acrylic PSA to comprise butyl acrylate, acrylic acid and butyl methacrylate (Roderm MD-5600/Acudyne MD-5600) as elected.
Bentley discloses hair treatment compositions comprising a PSA which is not a silicone PSA (Abs).  These are preferably acrylic PSA which are random copolymers comprising an acrylic group having a side chain of 4 or more carbons and a side chain acrylic, preferably a C1-C6 side chain acrylic.
Regarding claims 1a, 3 and 7-10: Bentley teaches that suitable water borne acrylic PSAs include Dow Corning (DC) PA-0560, DC PA-0580, DC MG-0560, DC MG-0580, NACOR 38-088A, Acudyne MD-5800, Acudyne MD-566, with Acudyne MD-5600 being most preferred (Pg. 4, lines 10-33).  Bentley teaches the PSA to have a dynamic storage (G') value of 103 Pa to 106 Pa, a dissipation (G") value of 103 Pa to 106 Pa. The glass transition temperature of the pressure sensitive adhesive is preferably -100°C to 20°C, more preferably -80°C to 0°C and most preferably -60°C to -30°C (Pg. 5, lines 1-10).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ivanova with those of Bentley.  One of skill in the art would have been motivated to substitute the taught acrylic PSAs of Ivanova (Dow Corning (DC) PA-0560, DC PA-0580, DC MG-0560, DC MG-0580, NACOR 38-088A) with Acudyne MD-5600 (elected species) as these are taught by the prior art to be functionally equivalent water born acrylic PSAs suitable for use in hair treatment composition.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
However, the above reference do not teach the composition to further comprise a homogenous mixture of a styling polymer and a liquefied gas propellant.
Brown discloses an aerosol product which comprises a pressurisable container comprising a container wall which encloses a reservoir for storing a hairstyling formulation and a liquified gas propellant (Abs).  
Regarding claim 17: Brown teaches the product to comprise 35-50% of propellant [0040], a preferred propellant being dimethyl ether [0081].
Brown further teaches the hair styling formulation to comprise less than about 2% alcohol, and be preferably substantially free of alcohol.  The amount of alcohol is important because the use of anything more than lower amounts of alcohol may leave hair feeling dry and brittle and some alcohols may cause an allergic response in some users [0043].  
Regarding claims 15: Brown teaches preferred hair styling polymers to be used in amounts ranging from 5-15% [0051] and can be anionic, suitable anionic hair styling polymers include water-soluble polyurethane [0064] such as DynamX H2O [0067]. 
Brown teaches that a homogenous mixture of hair spray formulation containing the hair styling polymer homogeneous with the liquefied gas propellant in the pressurized can is highly desirable for a homogenous ejected composition to be delivered to hair when the product is sprayed.  Homogeneity can happen immedietly or over a period of time after the can is pressurized.  This can also be achieved by shaking the can prior to spraying the product.  Brown teaches that the hairstyling polymer should be selected such that it forms a homogeneous mixture when mixed with water and the liquefied gas propellant [0052]. Brown teaches that non-homogenous ejected compositions results in an irregular spray bean, “spitting” rather than spraying, and/or ejection of lumps [0044].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ivanova and Bentley with those of Batt.  One of skill in the art would have been motivated to ensure the hair styling polymer formulation forms a homogenous mixture with water and the propellent (i.e. dimethyl ether) prior art, either immedietly or prior to spraying the product, to ensure that the formulation is delivered homogenous to the hair without “spitting” or ejection of lumps.  One of skill in the art would have also been motivated to use DynamX H20 (anionic hair styling polymer) in the formulation of Ivanova as Ivanova teaches that anionic hair styling polymers are suitable for use and its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to achieve the predictable result for formulating a hair styling formulation using known anionic hair styling polymers (i.e. DynamX H2O) and achieve no more than one would expect from such as arrangement.  One of skill in the art would have a reasonable expectation of success as both Brown and Ivanova teach hair styling formulations in the form of aerosols comprising anionic hair styling polymers, propellants such as dimethyl ether and water.
Regarding the base composition and hair styling composition being free of alcohol, as discussed above, Ivanova teaches that water can be both a solvent and a carrier and teaches that carriers such as alcohol are optional and can be included if desired.  Therefore, it would have been prima facie obvious to formulate the composition as a whole (i.e. both base composition and final hair styling composition, reading on instant claims 22-23) to be alcohol free as alcohol is taught to be an optional component which is not required for use [0022]. Ivanova teaches alcohol to be an optional component and Brown teaches formulations substantially free of water, therefore its prima facie obvious to formulate the base composition to be free of alcohol as the use of alcohol can may leave hair feeling dry and brittle and some alcohols may cause an allergic response in some users [0043]
Ivanova teaches the hair to be dried after application of the hair styling composition (see working examples), while Ivanova does not teach this to be done for “hair humidity resistance” this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As discussed above, the prior art teaches drying the composition on hair and makes obvious the claimed structural limitations, therefore, the composition is capable of being applied to hair and dried for “  hair humidity resistance”
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613